UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4888


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO DONTEZ SCOTT,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00023-F-1)


Submitted:    August 26, 2009                 Decided:   September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronald Cohen, Wilmington, North Carolina, for Appellant. George
E.  B.   Holding,   United  States   Attorney, Anne   M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Dontez Scott pled guilty to possession of a

firearm     by       a       convicted         felon,       in     violation           of    18    U.S.C.

§§ 922(g)(1),            924      (2006).           He    was     sentenced       to        180   months’

imprisonment.                On    appeal,         Scott    argues        the    court       improperly

sentenced him as an armed career criminal career under the Armed

Career     Criminal               Act    (“ACCA”),         18     U.S.C.         § 924(e)         (2006).

Specifically, he maintains that the district court improperly

considered unverified database information as evidence of one of

the predicate prior convictions.                          We affirm.

             This court reviews do novo whether a prior conviction

qualifies       as       a   predicate         conviction         under     the        ACCA.       United

States     v.    Williams,               326       F.3d    535,     537         (4th     Cir.      2003).

Following       United            States      v.    Booker,        543    U.S.     220       (2005),   a

sentencing court continues to make factual findings concerning

sentencing factors by a preponderance of the evidence.                                             United

States v. Morris, 429 F.3d 65, 72 (2005).                                   A sentencing court

may consider any evidence at sentencing that “has sufficient

indicia    of        reliability.”                 U.S.    Sentencing           Guidelines        Manual

§ 6A1.3(a)       (2007).                We   review        the    district        court’s         factual

findings    at        sentencing             for    clear        error.         United       States    v.

Farrior, 535 F.3d 210, 223 (4th Cir.), cert. denied, 129 S. Ct.

743 (2008).



                                                      2
             At sentencing, the district court considered Scott’s

prior     conviction      for    possession             with        intent    to     sell       as    a

predicate conviction under the ACCA.                             Scott denied the prior

conviction and argued that it was improperly included in the

presentence report based only on the entry of his FBI number

into the NCIC database.                 Later in the hearing, the probation

officer     produced      the    judgment             of     conviction       to     the    court.

Acknowledging there was no contrary evidence, the district court

accepted the judgment and overruled Scott’s objection.

             We    recognize      several          other       courts      have     specifically

approved the use of NCIC reports to establish prior convictions.

See United States v. Urbina-Mejia, 450 F.3d 838, 839-40 (8th

Cir.    2006)     (approving      use        of       NCIC     records       to    verify       state

conviction);       see    also   United           States       v.    Martinez-Jimenez,               464

F.3d    1205,     1210-11    (10th      Cir.          2006)     (approving         use     of    NCIC

reports    to     establish      past    convictions             and      citing     unpublished

opinions     from      Fifth,     Ninth,              Tenth,     and      Eleventh         Circuits

approving same).          However, in this case, we find dispositive the

admission       into     evidence       at    sentencing             of    the      judgment         of

conviction verifying the subject prior conviction.                                  The judgment

provided     sufficient         information             to     determine          Scott’s       armed

career criminal classification.                        See Shepard v. United States,

544 U.S. 13, 19-21 (2005); see also Farrior, 535 F.3d at 224

(affirming         enhanced       sentence                 pursuant          to     21      U.S.C.

                                                  3
§ 841(b)(1)(A) (2006) where district court relied on defendant’s

formal   conviction      records     to   determine   nature      of   prior

conviction).

          We therefore find no error in the sentencing court’s

classification   of   Scott    as    an   armed   career   criminal.      We

accordingly affirm Scott’s conviction and sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in   the   materials    before   the    court   and

argument would not aid the decisional process.


                                                                  AFFIRMED




                                      4